Title: To Thomas Jefferson from Robert Smith, 3 January 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Jany. 3. 1806.
                        
                        The information I possess respecting the harbour of Beaufort is—that on the bar at low water there are 22
                            feet & that the tide ebbs and flows from 6 to 10 feet. The ground seawards from the bar is very good holding ground and
                            Ships may safely ride there during the summer months and in fact it may be considered an Outer Harbour. Hunting Island
                            landlocks the harbour so much that there is very little to be apprehended from severe gales. Ships of war of the line were
                            sheltered in this harbour during our Revolutionary war. It is easily defended and the Islands in the neighbourhood abound
                            with live Oak, Cedar and other fine timber. The situation is said to be as healthy as any port in the U. States—The
                            drinking water is very good.
                        I have for some time had it in contemplation to have a survey and report to me of the advantages and
                            disadvantages of this harbour. I will again have a conversation with you before I shall proceed further in the inquiry.
                        Respectfully
                        
                            Rt Smith
                            
                        
                    